DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
Response to Amendment and Status of Claims
	Claims 1 and 4 have been amended, and claims 2-3 and 5-6 are cancelled. Claims 1 and 4 are allowed.
Reasons for Allowance
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 1, the prior art does not anticipate or reasonably render
obvious the cumulative limitations of the claim, with particular attention to the features of the C content of > 0.01 wt.% to <0.06 wt.%, the V content of >0.01 wt.% to <0.1 wt.%, the alloy comprising no Nb, and the inequality 0.2 ≤ 0.24V%/C% ≤ 1.0 being satisfied. The applicant has demonstrated criticality of the claimed ranges, in view of satisfaction of these ranges being unexpectedly required to achieve substantially improved liquidus, flexural strength, corrosion resistance, and brazing defects properties (see Tables 1-4 and [0041]-[0046] of instant specification). If these critical ranges are not satisfied in combination with the remaining limitations of independent claim 1, the claimed brazing alloy composition will not achieve all of the above-described properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735